549 Pa. 171 (1997)
700 A.2d 1262
Louis A. MEIER, M.D., Alphonse Digiovanni, M.D., Robert Driscoll, D.O., Arthur Martella, M.D., Appellants,
v.
Cynthia MALESKI, in her Official Capacity as Insurance Commissioner of the Commonwealth of Pennsylvania and Joseph Pulcini, in his Official Capacity as Director of the Medical Professional Liability Catastrophe Loss Fund, Appellees.
William Davy SMITH, M.D., Gordon Clement, M.D., George R. Homa, D.O., Ronald A. Leonard, M.D. and Elizabeth Sun, M.D., individually and as members and representatives of that class of Commonwealth of PA "health care providers" etc., Appellants,
v.
Thomas CALLAHAN, Bruce Daley, Joseph Pulcini, Thomas Judge, acting in their Official Capacities while serving as Directors of the Medical Professional Liability Catastrophe Loss Fund and Cynthia Maleski, Constance Foster, George Grode, acting in their Official Capacities while serving as Commissioners of Insurance for the Commonwealth of Pennsylvania 1986-94, Appellees.
Supreme Court of Pennsylvania.
Argued April 29, 1997.
Decided October 3, 1997.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE and NIGRO, JJ.

ORDER
PER CURIAM.
Order of the Commonwealth Court is affirmed.
*172 NEWMAN, J., did not participate in the consideration or decision of this case.
NIGRO, J., dissents.